



Exhibit 10.51


PAYMENTS TO DIRECTORS




Effective January 1, 2020, non-employee directors of the Company are compensated
on the following basis:


(1)
Cash Compensation-(a) Directors are paid $100,000 of their annual retainer in
cash in quarterly installments unless a timely election is made under the
Torchmark Corporation 2018 Non-Employee Director Compensation Plan to receive an
equivalent amount of market value stock options, restricted stock or RSUs or to
defer the cash to an interest-bearing account under the terms of that sub-plan
of the Torchmark Corporation 2018 Incentive Plan; (b) The Lead Director receives
an additional $40,000 annual retainer in cash, payable in quarterly
installments; (c) Annual Board committee chair retainers, payable in quarterly
installments in cash, are $35,000 for the Audit Committee Chair, $20,000 for the
Chair of the Compensation Committee, and $15,000 for the Chair of the Governance
and Nominating Committee; and (d) All members of the Audit Committee (excluding
the Audit Committee Chair) receive an additional annual Audit Committee Member
Retainer of $12,500, payable in quarterly installments; and



(2)
Equity Compensation-Directors are paid $160,000 of their annual retainer in
equity, either in the form of market value stock options, restricted stock or
RSUs, based on the director’s timely election, with the equity issued on the
first NYSE trading day of January of each calendar year valued at the NYSE
market closing price of Company common stock on that date. If no timely election
is made, the non-employee director receives his or her annual equity
compensation in the form of $160,000 of market value stock options awarded on
the first NYSE trading day of each year.



Directors do not receive meeting fees or fees for the execution of written
consents in lieu of Board meetings or in lieu of Board committee meetings. They
receive reimbursement for their travel and lodging expenses if they do not live
in the area where a meeting is held.
     
Pursuant to the Torchmark Corporation 2018 Non-Employee Director Compensation
Plan, newly elected non-employee directors receive upon the date of their
initial election to the Board $100,000 of restricted stock, valued at the market
closing price of Company common stock on that date.


Non-employee directors may currently elect to defer all or a designated portion
of their cash-based annual director compensation into an interest-bearing
account pursuant to a timely election made under the Torchmark Corporation 2018
Non-Employee Director Compensation Plan. These accounts bear interest at
non-preferential rates set from time to time by the Compensation Committee. The
amounts in such accounts are paid to the director in a lump sum or equal monthly
installments for up to 120 months as elected by the director with payments
commencing on the earliest of (a) December 31 of the fifth year after the year
for which the deferral was made, (b) the first business day of the fourth month
after the director’s death or (c) the director’s termination as a non-employee
director of the Company or any of its subsidiaries for a reason other than
death.


Directors who are employees of the Company or its subsidiaries receive no
compensation for Board service.







